     Case 5:19-cv-01798-GJS Document 21 Filed 07/08/20 Page 1 of 1 Page ID #:795



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                               EASTERN DIVISION
10
11   ELIZABETH SARA PRADO-ALDAG, )                        CASE NO.: EDCV19-01798-GJS
                                        )
12                      Plaintiff,      )                 [PROPOSED] ORDER AWARDING
                                        )                 EAJA FEES
13                v.                    )
                                        )
14   ANDREW M. SAUL1, Commissioner )
     of Social Security Administration, )
15                                      )
                        Defendant.      )
16   ______________________________ )
17          Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19          IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of TWO THOUSAND FIVE
21   HUNDRED SEVENTY-NINE DOLLARS and 23/cents ($2,579.23), as authorized
22   by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the
23   Stipulation.
24   DATED: June 6, 2020                          __________________________________
                                                  GAIL J. STANDISH
25                                                UNITED STATES MAGISTRATE JUDGE
26
27
            1
              Andrew M. Saul is now the Commissioner of the Social Security Administration.
28   Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul should be
     substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit. No further
     action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of
     the Social Security Act, 42 U.S.C. § 405(g).

                                                     1
